ADAMS, Justice.
Richard H. Ramsey III appeals from a 45-day suspension from the practice of law imposed by the Disciplinary Board of the Alabama State Bar. We affirm.
Mr. Ramsey was charged with violating DR 1-102(A)(4), (5), and (6), and he was found guilty on all three counts. After carefully considering the arguments of both parties and thoroughly examining the record on appeal, we conclude that the order of the Disciplinary Board is due to be affirmed on the authority of Noojin v. Alabama State Bar, 577 So.2d 420 (Ala.1990).
AFFIRMED.
HORNSBY, C.J., and SHORES, HOUSTON and INGRAM, JJ., concur.